 1   WO
 2
 3
 4                             IN THE UNITED STATES DISTRICT COURT
 5                                FOR THE DISTRICT OF ARIZONA
 6
 7   United States of America,                  )   CR-07-01410-PHX-JAT
                                                )   CR-08-01150-PHX-JAT
 8                Plaintiff,                    )
                                                )
 9   vs.                                        )   ORDER OF DETENTION
                                                )
10   Michael Edward Luz,                        )
                                                )
11                Defendant.                    )
                                                )
12                                              )
13            A detention hearing and a preliminary revocation hearing on the Petition on
14   Supervised Release were held on March 1, 2019.
15            THE COURT FINDS that the Defendant has knowingly, intelligently, and
16   voluntarily waived his right to a detention hearing and a preliminary revocation hearing and
17   has consented to the issue of detention being made based upon the allegations in the Petition.

18            THE COURT FURTHER FINDS that the Defendant has failed to sustain his

19   burden of proof by clear and convincing evidence pursuant to Rule 32.1(a)(6),

20   FED.R.CRIM.P., that he is neither a serious flight risk nor a danger to the community.

21   United States v. Loya, 23 F.3d 1529 (9th Cir. 1994).

22            IT IS ORDERED that the Defendant shall be detained pending further order of the

23   court.

24            DATED this 1st day of March, 2019.
25
26
27
28
